DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending in the current application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 9-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 15-17 of copending Application No. 16/641903 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an optical laminate comprising a (meth)acrylate-polymer based pressure-sensitive adhesive layer.
Regarding Claim 1, 16/641903 claims an optical laminate comprising an optical film; and a pressure-sensitive adhesive layer (PSA) formed on a side of the optical film, where the PSA comprises a polymer including an alkyl (meth)acrylate unit having an alkyl group of 4 or more carbon atoms in an amount of 100 parts by weight, an alkyl (meth)acrylate unit having an alkyl group of 3 or less carbon atoms included in an amount of 30-65 parts by weight, an aromatic group-containing monomer unit, and a polar functional group-containing monomer (16/641903, Claim 1).  16/641903’s 30-65 parts by weight range is identical to the claimed range, and therefore, satisfies the claimed range (see MPEP 2131.03).  16/641903 claims the alkyl (meth)acrylate unit having an alkyl group of 4 or more carbon atoms is included in the polymer in a range of 50-70 wt% (16/641903, Claim 5).  16/641903’s 50-70 wt% range is fully encompassed within the claimed range of 45-70 wt%, and therefore, satisfies the claimed range (see MPEP 2131.03).  16/641903 claims aromatic group-containing monomer unit is included in the polymer in an amount of 20-45 parts by weight (16/641903, Claim 8).  16/641903’s 20-45 parts by weight range is identical to the claimed range, and therefore, satisfies the claimed range (see MPEP 2131.03).  16/641903 claims the polar functional group-containing monomer is a hydroxyalkyl (meth)acrylate (16/641903, Claim 9) that is included in an amount of 1-4.5 parts by weight (16/641903, Claim 10).  16/641903’s 1-4.5 parts by weight range overlaps with the claimed range of 4-8 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claims 2 and 15, 16/641903 claims the pressure-sensitive adhesive layer has a room temperature storage elastic modulus of 0.06 MPa or more (16/641903, Claims 11 and 17).  16/641903’s storage modulus range completely encompasses the claimed ranges of 0.07 MPa or more (as required by claim 2; and 0.07-0.2 MPa as required by claim 15), and therefore, establishes a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).
Regarding Claims 3 and 16, 16/641903 claims the pressure-sensitive adhesive layer has a gel fraction of 70% or more (16/641903, Claims 1 and 16).  16/641903’s gel fraction range completely encompasses the claimed ranges of 80% or more (as required by claim 3; and 80-95% as required by claim 16), and therefore, establishes a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).
Regarding Claim 4, 16/641903 claims the optical film is a polarizer (16/641903, Claim 2).
Regarding Claim 5, 16/641903 claims the polarizer is a polyvinyl alcohol polarizer containing a potassium component and a zinc component (16/641903, Claim 3).
Regarding Claim 6, 16/641903 claims a ratio of the potassium component and the zinc component is in a range of 0.2 to 20 (16/641903, Claim 4).  16/641903’s ratio range completely encompasses the claimed range of 0.2 to 6, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 9, 16/641903 claims the alkyl (meth)acrylate unit having an alkyl group of 3 or less carbon atoms is a methyl acrylate unit (16/641903, Claim 6).
Regarding Claim 10, 16/641903 claims the aromatic group-containing monomer is represented by Formula 1 that is identical to Formula 1 of claim 10 (16/641903, Claim 7).
Regarding Claim 11, 16/641903 claims the polar functional group-containing monomer is a hydroxyalkyl (meth)acrylate having an alkyl group of 3 to 6 carbon atoms (16/641903, Claim 9).
Regarding Claim 12, 16/641903 claims the polar functional group-containing monomer can include a carboxyl group-containing monomer (16/641903, Claim 9) that is included in an amount of 1-4.5 parts by weight (16/641903, Claim 10).  16/641903’s 1-4.5 parts by weight range overlaps with the claimed range of 1 wt% or less, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 13, 16/641903 claims the pressure-sensitive adhesive layer comprises a crosslinking agent (16/641903, Claim 12).
Regarding Claim 14, 16/641903 claims a display device comprising a display panel to which the optical laminate of claim 1 is attached via the pressure-sensitive adhesive layer of the optical laminate (16/641903, Claim 15).
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, and 9-19 of copending Application No. 16/761651 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an optical laminate comprising a (meth)acrylate-polymer based pressure-sensitive adhesive layer.
Regarding Claim 1, 16/761651 claims an optical laminate comprising an optical film; and a pressure-sensitive adhesive layer (PSA) formed on a side of the optical film, where the PSA comprises a polymer including an alkyl (meth)acrylate unit having an alkyl group of 4 or more carbon atoms, an alkyl (meth)acrylate unit having an alkyl group of 3 or less carbon atoms, an aromatic group-containing monomer unit, and a polar functional group-containing monomer (16/761651, Claim 1).  16/761651 claims the alkyl (meth)acrylate unit having an alkyl group of 4 or more carbon atoms is included in the polymer in a range of 50-70 wt% (16/761651, Claim 9).  16/761651’s 50-70 wt% range is fully encompassed within the claimed range of 45-70 wt%, and therefore, satisfies the claimed range (see MPEP 2131.03).  16/761651 claims the alkyl (meth)acrylate unit having an alkyl group of 3 or less carbon atoms is included in an amount of 30-65 parts by weight relative to 100 parts of the alkyl (meth)acrylate unit having an alkyl group of 4 or more carbon atoms (16/761651, Claim 11).  16/761651’s 30-65 parts by weight range is identical to the claimed range, and therefore, satisfies the claimed range (see MPEP 2131.03).  16/761651 claims aromatic group-containing monomer unit is included in the polymer in an amount of 20-45 parts by weight (16/761651, Claim 13).  16/761651’s 20-45 parts by weight range is identical to the claimed range, and therefore, satisfies the claimed range (see MPEP 2131.03).  16/761651 claims the polar functional group-containing monomer is a hydroxyalkyl (meth)acrylate (16/761651, Claim 14) that is included in an amount of 1-6 parts by weight (16/761651, Claim 15).  16/761651’s 1-6 parts by weight range overlaps with the claimed range of 4-8 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claims 2 and 15, 16/761651 claims the pressure-sensitive adhesive layer has a room temperature storage elastic modulus of 0.06 MPa or more (16/761651, Claims 16 and 19).  16/761651’s storage modulus range completely encompasses the claimed ranges of 0.07 MPa or more (as required by claim 2; and 0.07-0.2 MPa as required by claim 15), and therefore, establishes a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).
Regarding Claims 3 and 16, 16/761651 claims the pressure-sensitive adhesive layer has a gel fraction of 70% or more (16/761651, Claim 1).  16/761651’s gel fraction range completely encompasses the claimed ranges of 80% or more (as required by claim 3; and 80-95% as required by claim 16), and therefore, establishes a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).
Regarding Claim 4, 16/761651 claims the optical film is a polarizer (16/761651, Claim 3).
Regarding Claim 5, 16/761651 claims the polarizer is a polyvinyl alcohol polarizer containing a potassium component and a zinc component (16/761651, Claims 4, 5).
Regarding Claim 6, 16/761651 claims a ratio of the potassium component and the zinc component is in a range of 0.2 to 6 (16/761651, Claim 6).  16/761651’s ratio range is identical to the claimed range of 0.2 to 6, and therefore, satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 7, 16/761651 claims the potassium component is included in an amount of 0.1-2 wt% (16/761651, Claim 7).  16/761651’s range is identical to the claimed range of 0.1-2 wt%, and therefore, satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 8, 16/761651 claims a ratio of the potassium component and the zinc component is in a range of 0.2 to 6 (16/761651, Claim 6).  16/761651 claims the potassium component is included in an amount of 0.1-2 wt% (16/761651, Claim 7).  16/761651’s teachings provide an expression of ([0.1 to 2]/Z) = [0.2 to 6] that yields a range of zinc content of 0.0167-20 wt%.  16/761651’s derived range completely encompasses the claimed range of 0.1-0.5 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 9, 16/761651 claims the alkyl (meth)acrylate unit having an alkyl group of 3 or less carbon atoms is a methyl acrylate unit (16/761651, Claim 10).
Regarding Claim 10, 16/761651 claims the aromatic group-containing monomer is represented by Formula 1 that is identical to Formula 1 of claim 10 (16/761651, Claim 12).
Regarding Claim 11, 16/761651 claims the polar functional group-containing monomer is a hydroxyalkyl (meth)acrylate having an alkyl group of 3 to 6 carbon atoms (16/761651, Claim 14).
Regarding Claim 12, 16/761651 claims the polar functional group-containing monomer can include a carboxyl group-containing monomer (16/761651, Claim 14) that is included in an amount of 1-6 parts by weight (16/761651, Claim 15).  16/761651’s 1-6 parts by weight range overlaps with the claimed range of 1 wt% or less, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 13, 16/761651 claims the pressure-sensitive adhesive layer comprises a crosslinking agent (16/761651, Claim 17).
Regarding Claim 14, 16/761651 claims a display device comprising a display panel to which the optical laminate of claim 1 is attached via the pressure-sensitive adhesive layer of the optical laminate (16/761651, Claim 18).
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 17-19 of copending Application No. 16/766980 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an optical laminate comprising a (meth)acrylate-polymer based pressure-sensitive adhesive layer.
Regarding Claim 1, 16/766980 claims an optical laminate comprising an optical film; and a pressure-sensitive adhesive layer (PSA) formed on a side of the optical film, where the PSA comprises a polymer including an alkyl (meth)acrylate unit having an alkyl group of 4 or more carbon atoms, an alkyl (meth)acrylate unit having an alkyl group of 3 or less carbon atoms, an aromatic group-containing monomer unit, and a polar functional group-containing monomer (16/766980, Claim 1).  16/766980 claims the alkyl (meth)acrylate unit having an alkyl group of 4 or more carbon atoms is included in the polymer in a range of 50-70 wt% (16/766980, Claim 7).  16/766980’s 50-70 wt% range is fully encompassed within the claimed range of 45-70 wt%, and therefore, satisfies the claimed range (see MPEP 2131.03).  16/766980 claims the alkyl (meth)acrylate unit having an alkyl group of 3 or less carbon atoms is included in an amount of 30-65 parts by weight relative to 100 parts of the alkyl (meth)acrylate unit having an alkyl group of 4 or more carbon atoms (16/766980, Claim 9).  16/766980’s 30-65 parts by weight range is identical to the claimed range, and therefore, satisfies the claimed range (see MPEP 2131.03).  16/766980 claims aromatic group-containing monomer unit is included in the polymer in an amount of 20-45 parts by weight (16/766980, Claim 11).  16/766980’s 20-45 parts by weight range is identical to the claimed range, and therefore, satisfies the claimed range (see MPEP 2131.03).  16/766980 claims the polar functional group-containing monomer is a hydroxyalkyl (meth)acrylate (16/766980, Claim 12) that is included in an amount of 1-4.5 parts by weight (16/766980, Claim 13).  16/766980’s 1-4.5 parts by weight range overlaps with the claimed range of 4-8 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claims 2 and 15, 16/766980 claims the pressure-sensitive adhesive layer has a room temperature storage elastic modulus of 0.07 MPa or more (0.07 MPa to 0.2 MPa; claim 19) (16/766980, Claims 1 and 19).  16/766980’s storage modulus ranges are identical to the claimed ranges of 0.07 MPa or more (as required by claim 2; and 0.07-0.2 MPa as required by claim 15), and therefore, satisfy the claimed ranges (see MPEP 2131.03).
Regarding Claims 3 and 16, 16/766980 claims the pressure-sensitive adhesive layer has a gel fraction of 80% or more (16/766980, Claim 1).  16/766980’s gel fraction range is identical to the claim 3 range of 80% or more, and therefore, satisfies the claimed range (see MPEP 2131.03).  16/766980’s gel fraction range completely encompasses the claim 16 range of 80-95%, and therefore, establishes a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).
Regarding Claim 4, 16/766980 claims the optical film is a polarizer (16/766980, Claim 2).
Regarding Claim 5, 16/766980 claims the polarizer is a polyvinyl alcohol polarizer containing a potassium component and a zinc component (16/766980, Claim 3).
Regarding Claim 6, 16/766980 claims a ratio of the potassium component and the zinc component is in a range of 0.2 to 6 (16/766980, Claim 4).  16/766980’s ratio range is identical to the claimed range of 0.2 to 6, and therefore, satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 7, 16/766980 claims the potassium component is included in an amount of 0.1-2 wt% (16/766980, Claim 5).  16/766980’s range is identical to the claimed range of 0.1-2 wt%, and therefore, satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 8, 16/766980 claims the zinc component is included in an amount of 0.1-0.5 wt% (16/766980, Claim 6).  16/766980’s range is identical to the claimed range of 0.1-0.5 wt%, and therefore, satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 9, 16766980 claims the alkyl (meth)acrylate unit having an alkyl group of 3 or less carbon atoms is a methyl acrylate unit (16766980, Claim 8).
Regarding Claim 10, 16766980 claims the aromatic group-containing monomer is represented by Formula 1 that is identical to Formula 1 of claim 10 (16766980, Claim 10).
Regarding Claim 11, 16766980 claims the polar functional group-containing monomer is a hydroxyalkyl (meth)acrylate having an alkyl group of 3 to 6 carbon atoms (16766980, Claim 12).
Regarding Claim 12, 16766980 claims the polar functional group-containing monomer can include a carboxyl group-containing monomer (16766980, Claim 12) that is included in an amount of 1-4.5 parts by weight (16766980, Claim 13).  16766980’s 1-4.5 parts by weight range overlaps with the claimed range of 1 wt% or less, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 13, 16766980 claims the pressure-sensitive adhesive layer comprises a crosslinking agent (16766980, Claim 17).
Regarding Claim 14, 16766980 claims a display device comprising a display panel to which the optical laminate of claim 1 is attached via the pressure-sensitive adhesive layer of the optical laminate (16766980, Claim 18).
These are provisional nonstatutory double patenting rejections, because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shuto et al. (US 2005/0285286 A1) in view of Asatsu et al. (WO 2017/104349 A1, herein English machine translation utilized for all citations).
Regarding Claims 1 and 4, Shuto teaches a polarizing plate (an optical laminate) comprising a polyvinyl alcohol film polarizer (an optical film; as required by claim 4) and a pressure-sensitive adhesive layer that is laminated on one or both sides of the polarizer (optical film) for adhering to a liquid crystal display cell (Shuto, [0002], [0008], [0026]-[0027], [0076]-[0079]).  Shuto teaches the pressure-sensitive adhesive layer can be formed with acrylic type polymers (Shuto, [0076]).
Shuto remains silent regarding a specific acrylic type pressure-sensitive adhesive composition as recited by claim 1.
Asatsu, however, teaches an acrylic type pressure-sensitive composition for forming an adhesive layer on one or both sides of a polarizing element (optical film) in a polarizing plate (optical laminate) (Asatsu, [0001]-[0011], [0065], [0074]).  Asatsu teaches the pressure-sensitive composition comprises a (meth)acrylic resin (A) (polymer) and a crosslinking agent (B) (Asatsu, [0013]).  Asatsu teaches the (meth)acrylic resin (A) (polymer) comprises alkyl acrylate monomer units (a3) that include a first alkyl acrylate monomer unit (a3-1) that includes monomers such as butyl, pentyl, hexyl, heptyl, octyl, and nonyl acrylates (that have 4 or more carbon atoms) and a second alkyl acrylate monomer unit (a3-2) that includes methyl acrylate (that has 3 or less carbon atoms) (Asatsu, [0023]-[0028], [0129]-[0131], [table 1]); a substituent-containing alkyl acrylate monomer unit (a4) that includes aryl and aryloxy aromatic group-containing substituents and monomers such as phenoxyethyl acrylate (Asatsu, [0029]-[0030], [0129]-[0131], [table 1]); and a hydroxyl group-containing acrylate monomer unit (a1)/(a2) that includes 4-hydroxybutyl acrylate and 5-hydroxypentyl acrylate (Asatsu, [0014]-[0022], [0129]-[0131], [table 1]).
Asatsu teaches alkyl acrylate monomer units (a3)/(a3-1)/(a3-2) are included in an amount of 100 parts by weight relative to all the constituent units making up the (meth)acrylic resin (A) (polymer), where the ratio of the (a3-1) monomers (that have 4 or more carbon atoms) and the (a3-2) monomers (that have 3 or less carbon atoms) is from 30/70 to 90/10 (Asatsu, [0026]); Asatsu also discloses adhesive composition examples having (a3-1) monomer (that have 4 or more carbon atoms) included in amounts of (53.5/100)*100 = 53.5 wt% to (59.5/100)*100 = 59.5 wt% (Asatsu, [0129]-[0131], [table 1]).  Asatsu discloses examples having (a3-1) monomer (that have 4 or more carbon atoms; butyl acrylate) content that falls within the claimed range of 45 wt% to 70 wt%, and therefore, satisfies the claimed range (see MPEP 2131.03).
Asatsu discloses adhesive composition examples having (a3-2) monomer (that have 3 or less carbon atoms; methyl acrylate) included in amounts of 30 parts by weight with respect to 100 parts of all constituent units; and normalized relative to (a3-1) content of the examples to 100 parts by weight yields: 53.5(a3-1)*X=100(a3-1 normalized) parts, X=100/53.5(a3-1)=1.87, 30(a3-2)*1.87=56.1(a3-2 normalized); 59.5(a3-1)*X=100(a3-1 normalized) parts, X=100/59.5(a3-1)=1.68, 30(a3-2)*1.68=50.4(a3-2 normalized) (Asatsu, [0026], [0129]-[0131], [table 1]).  Asatsu discloses examples having (a3-2) monomer (that have 3 or less carbon atoms; methyl acrylate) content that falls within the claimed range of 30 to 65 parts by weight, and therefore, satisfies the claimed range (see MPEP 2131.03).
Asatsu teaches the substituent-containing alkyl acrylate monomer unit (a4) that includes aryl and aryloxy aromatic group-containing substituents and monomers such as phenoxyethyl acrylate is included in an amount from 0 to 30 parts by weight with respect to 100 parts of all constituent units (Asatsu, [0029]-[0030], [0129]-[0131], [table 1]); and normalized relative to (a3-1) content of Asatsu’s ratio teachings at [0026] to 100 parts by weight yields: 30(a3-1)*X=100(a3-1 normalized) parts, X=100/30(a3-1)=3.33, 30(a4)*3.33=99.9(a4 normalized); 90(a3-1)*X=100(a3-1 normalized) parts, X=100/90(a3-1)=1.11, 0(a4)*1.11=0.0(a4 normalized) (Asatsu, [0026], [0030], [0129]-[0131], [table 1]).  Asatsu’s normalized content range of (a4) completely encompasses the claimed range of 20 to 45 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Asatsu teaches the hydroxyl group-containing acrylate monomer unit (a1)/(a2) is included in an amount from 1.5 to 4.5 parts by weight with respect to 100 parts of all constituent units (Asatsu, [0014]-[0022], [0129]-[0131], [table 1]); and normalized relative to (a3-1) content of Asatsu’s ratio teachings at [0026] to 100 parts by weight yields: 30(a3-1)*X=100(a3-1 normalized) parts, X=100/30(a3-1)=3.33, 4.5(a1/a2)*3.33=14.9(a1/a2 normalized); 90(a3-1)*X=100(a3-1 normalized) parts, X=100/90(a3-1)=1.11, 1.5(a1a2)*1.11=1.67(a1/a2 normalized) (Asatsu, [0022], [0026], [0129]-[0131], [table 1]).  Asatsu’s normalized content range of (a1)/(a2) completely encompasses the claimed range of 4 to 8 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since Shuto and Asatsu both disclose acrylic type pressure-sensitive adhesives for polarizing plates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Asatsu’s pressure-sensitive adhesive composition to form Shuto’s pressure-sensitive adhesive layer to yield an adhesive exhibiting excellent durability under severe conditions, excellent balance between hardness and softness, suppressed foaming, effective stress relief characteristics, prevention of white spots, and optimized re-workability as taught by Asatsu (Asatsu, [0001], [0006], [0017], [0027]-[0028]).
Regarding Claim 2, modified Shuto teaches the pressure-sensitive adhesive layer exhibits a storage modulus at 23oC (room temperature) from 0.1 to 5 MPa (Asatsu, [0071]).  Modified Shuto’s modulus range is completely encompassed within the claimed range of 0.07 MPa or more, and therefore, satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 3, modified Shuto teaches the pressure-sensitive adhesive layer has a gel fraction from 50 to 95% by weight (Asatsu, [0072]).  Modified Shuto’s gel fraction range overlaps with the claimed range of 80 wt% or more, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 5, modified Shuto teaches the polarizer is a polyvinyl alcohol polarizer containing a potassium component and a zinc component (Shuto, [0010]-[0018], [0031]).
Regarding Claim 6, modified Shuto teaches the ratio of the zinc component (Zn) to the potassium component (K) is (Zn/K) = 0.05 to 0.4; where the reciprocal (K/Zn) = 2.5 to 20 (Shuto, [0010]-[0018], [0031]).  Modified Shuto’s ratio range overlaps the claimed range of 0.2 to 6, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 7, modified Shuto teaches the potassium component (K) is included in an amount of 0.2 to 12 wt% (Shuto, [0011]).  Modified Shuto’s range overlaps the claimed range of 0.1 to 2 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 8, modified Shuto teaches the zinc component (Zn) is included in an amount of 0.03 to 0.7 wt% (Shuto, [0017]).  Modified Shuto’s range completely encompasses the claimed range of 0.1 to 0.5 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 9, modified Shuto teaches the second alkyl acrylate monomer unit (a3-2) is methyl acrylate (Asatsu, [0023]-[0028], [0129]-[0131], [table 1]).
Regarding Claim 10, modified Shuto teaches the substituent-containing alkyl acrylate monomer unit (a4) includes phenoxyethyl acrylate that completely satisfies [Formula 1] of claim 10 (Asatsu, [0029]-[0030], [0129]-[0131], [table 1]).
Regarding Claim 11, modified Shuto teaches the hydroxyl group-containing acrylate monomer unit (a1)/(a2) includes 4-hydroxybutyl acrylate and 5-hydroxypentyl acrylate that have hydroxyalkyl groups with carbon numbers of 4 and 5, respectively (Asatsu, [0014]-[0022], [0129]-[0131], [table 1]).
Regarding Claim 12, modified Shuto teaches the (meth)acrylic resin (A) (polymer) further comprises a carboxyl group-containing monomer unit in an amount of 1.0 part by weight or less with respect to 100 parts of all constituent units (Asatsu, [0030]-[0034]).  Modified Shuto’s range is identical to the claimed range of 1 wt% or less, and therefore, satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 13, modified Shuto teaches the pressure-sensitive composition comprises a crosslinking agent (B) (Asatsu, [0013], [0051]-[0054]).
Regarding Claim 14, modified Shuto teaches a display device comprising a display panel to which the polarizing plate (optical laminate) of claim 1 is attached via the pressure-sensitive adhesive layer of the polarizing plate (optical laminate) (Shuto, [0002], [0008], [0026]-[0027], [0076]-[0087]; Asatsu, [0074]-[0123]).
Regarding Claim 15, modified Shuto teaches the pressure-sensitive adhesive layer exhibits a storage modulus at 23oC (room temperature) from 0.1 to 5 MPa (Asatsu, [0071]).  Modified Shuto’s modulus range overlaps with the claimed range of 0.07 to 0.2 MPa, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 16, modified Shuto teaches the pressure-sensitive adhesive layer has a gel fraction from 50 to 95% by weight (Asatsu, [0072]).  Modified Shuto’s gel fraction range completely encompasses the claimed range of 80 to 95 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).

Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: Zheng et al. (JP 2015193811 A) that teaches a polarizing plate comprising an acrylic type pressure-sensitive adhesive layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782